DETAILED ACTION
Specification
The abstract of the disclosure is objected to because it contains a recitation of the title of the application. Correction is required. See MPEP § 608.01(b) (“The sheet or sheets presenting the abstract may not include other parts of the application or other material.”).
Claim Objections
Claim 1 is objected to because of the following informalities: the viscosity value “3,40,000” does not use conventional comma usage. Appropriate correction is required.
Claim Rejections - 35 USC § 101/112(a)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility. The claiming of a composition “for use” is insufficient to meet the requirement that the composition is claimed with a specific utility. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is also rejected under 35 U.S.C. 112(a). Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites two instances of the limitation “the at least one solvent” in lines 2 and 4. There is insufficient antecedent basis for this limitation in the claim, since both instances appear to refer to the same “at least one solvent” yet it is unclear how the same component can simultaneously be added to two separate components that are not mixed until a subsequent step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ragnarsson (U.S. 2017/0119006 A1) in view of Milo et al. (U.S. 2007/0128326 A1).
Regarding claim 1, Ragnarsson discloses a beverage composition ([0002]) comprising 
0.1-20 wt.% coffee (specifically, about 5-60%) ([0033]),
10-40 wt.% structurant (specifically, about 20-90% low-water liquid) ([0030]),
21-60 wt.% sweetener (specifically, about 20-90% low-water liquid) ([0030], [0047], [0057]),
and a solvent ([0025]),
wherein the beverage composition has a viscosity in the range of 10,000-340,000 cps (specifically, about 50,000-10,000 cps) ([0063]).
Ragnarsson does not disclose the beverage composition as being aerated.
However, Milo et al. discloses a coffee beverage concentrate ([0010], [0019]) that is aerated ([0021]).
It would have been obvious to one having ordinary skill in the art to produce a concentrate according to Ragnarsson that is aerated as taught in Milo et al. Ragnarsson indicates that various types of coffee products may be produced ([0013]), various types of ingredients may be included ([0044], [0053]-[0059]), and various dispensing mechanisms may be utilized ([0089]). Given the breadth of coffee types disclosed in Ragnarsson, a skilled practitioner would be motivated to consult an additional reference, such as Milo et al., for further instruction. Milo et al. discloses that a concentrated beverage base may be foamed in order to provide a refreshing/stimulating non-alcoholic beer alternative ([0021], [0007]). As such, it would be obvious to one having ordinary skill in the art to aerate the beverage composition of Ragnarsson in order to provide a product type that would be considered desirable from a consumer standpoint.
As for claim 2, the cited prior art does not explicitly disclose the beverage composition as having a density within the claimed range. However, Ragnarsson does indicate the density of water is 1 g/cm3 ([0060]), as is well known in the art, and aeration of the composition as taught in Milo et al. would necessarily result in the reduction of the density. As such, the claimed range of densities of 0.1-0.99 g/cm3 is considered obvious to a skilled practitioner.
As for claim 3, Ragnarsson discloses the composition as comprising a mixture of glucose (a monosaccharide) and sucrose (a disaccharide) ([0047]), where combining the two sugars at a ratio of 1:1 would at least be obvious. The claimed range of weight ratios of monosaccharide to disaccharide of 1:5 to 1:0.3 would thus be obvious to a skilled practitioner.
As for claim 4, Ragnarsson discloses the structurant as being liquid glucose (i.e., glucose syrup) ([0047]).
As for claim 5, Ragnarsson discloses the sweetener as being sucrose ([0047]).
As for claim 6, Ragnarsson discloses the solvent as being at 10-30 wt.% ([0026]).
As for claim 7, Ragnarsson discloses the solvent as being water ([0025]).
As for claim 8, Ragnarsson discloses the composition as further comprising chicory ([0044]).
As for claim 9, Ragnarsson discloses the coffee/structurant/sweetener as being in a liquid form ([0024]) with a liquid to solid ratio in the range of 1:2.3-1:9 (specifically, about 70% total solids, which equates to a liquid to solid ratio of about 1:2.3) ([0025]).
As for claim 10, Ragnarsson discloses a process for preparing the beverage comprising contacting coffee, a structurant, a sweetener, and a solvent to obtain the beverage ([0070]).
As for claim 11, Ragnarsson discloses that heat may be applied during the mixing of the coffee components with water ([0069]), as well as that heat may applied to accelerate dissolution of components at a temperature between room temperature and the boiling point of the component, if applicable ([0079]). Ragnarsson also discloses that “[a]ny of the additional ingredients included may be subjected to heating…or subsequently added to prepared solutions” ([0080]). Thus, although Ragnarsson does not explicitly teach the claimed heating/mixing protocol, the disclosure of the reference renders obvious the claimed steps of contacting the coffee and solvent at a temperature in the range of 45-80°C ([0069], [0079], [0080]), heating the sweetener/structurant with water at a temperature in the range of 85-125°C, and combining the two mixtures. Milo et al. discloses continuous aeration of such a composition ([0021]), which renders the claimed method obvious.
As for claim 12, Ragnarsson discloses a ready-to-drink beverage comprising the beverage composition and a diluent ([0089]-[0090]).
As for claim 13, Ragnarsson discloses the ready-to-drink beverage as having a weight by volume ratio of the beverage composition and the diluent in a range of 1:30 to 1:10 ([0031], [0107]).
As for claim 14, Ragnarsson discloses the diluent as being water ([0031]).
As for claim 15, Ragnarsson discloses reconstituting the beverage composition in the diluent ([0031]).
As for claim 16, Ragnarsson discloses the reconstitution may be done in a ratio of diluent to the concentrate in the range of about 5:1 to about 300:1 ([0031]). MPEP 2144.04 IV A indicates that changes in size/proportion are insufficient to patentably distinguish a claimed invention from the prior art. Since the claimed effective ratio of 100-150 ml diluent and 5-15 g beverage composition of roughly 30:1 to 7:1 falls within the disclosed ratio, and the actual scale of the dilution is effectively immaterial, the claimed dissolution protocol is considered obvious to a skilled practitioner.
As for claim 17, Ragnarsson discloses the diluent as being water ([0031]).
As for claim 18, Ragnarsson effectively discloses the diluent as having a temperature in the range of 4-95°C ([0107], where the absence of disclosed temperature for the diluent is presumed as being ambient temperature, or about 25°C).
As for claim 19, MPEP 2144.04 IV A indicates that changes in size/proportion are insufficient to patentably distinguish a claimed invention from the prior art. As such, a froth level of a particular thickness is insufficient to patentably distinguish a claimed product from the prior art. The claimed froth thickness of 7-12 mm is thus considered obvious.
As for claim 20, Ragnarsson discloses the beverage composition as being for use in obtaining a ready-to-drink beverage ([0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793